                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         WESTERN DISTRICT OF MISSOURI
                              WESTERN DIVISION

 UNITED STATES OF AMERICA,

                               Plaintiff,

        v.                                        Case No. 10-00162-05-CR-W-FJG

 DELBERT ROBERSON,

                               Defendant.

                          GOVERNMENT’S RESPONSE
                    IN OPPOSITION TO DEFENDANT’S MOTION
               FOR EARLY DISCHARGE FROM SUPERVISED RELEASE

       The United States of America, by and through its undersigned attorneys, files its response

and suggestions in opposition to defendant Roberson’s motion for early termination of supervised

release. In support, the Government states the following:

                                      I. INTRODUCTION

       On May 26, 2010, a grand jury sitting in the Western District of Missouri returned a

superseding indictment charging defendant Delbert Roberson and others with conspiracy to

distribute more than 5 kilograms of cocaine and more than 50 grams of cocaine base contrary to

the provisions of Title 21, United States Code, Sections 841(a)(1) and (b)(1)(A). (D.E. 2)

       On March 28, 2011, Roberson pleaded guilty to Counts one through four pursuant to a

written plea agreement and the court ordered a PSR. (D.E. 286, 294.) On September 4, 2012, the

Court sentenced Roberson to 60 months imprisonment followed by ten years of supervised release.

(D.E. 841.)




        Case 4:10-cr-00162-FJG Document 1439 Filed 03/08/21 Page 1 of 3
       On February 23, 2021, Roberson filed his second pro se Motion for Early Discharge

from Supervised Release.      (D.E. 1436.)    In his motion, Roberson states he has been on

supervised release for approximately 77 months, he has not incurred any violations, and he has

completed all the requirements of supervised release so far. He acknowledges that the Probation

Department typically will recommend early termination only after successful completion of at

least 75% of a term of supervised release. Here, Mr. Roberson has completed approximately 64%

of his term.

       United States Probation Officer Chad Obersteadt has filed a memorandum stating that he

is opposed to early termination of supervision for Mr. Roberson even though he has done well on

supervised release. (D.E. 1438.) The memorandum states that the Probation Department typically

reserves recommendations of early termination for first time offenders who have demonstrated

extraordinary and exceptional positive adjustment to supervision and are nearing the last stages of

supervision.

       Accordingly, because Roberson has a serious criminal history and approximately

43 months remaining on his term of supervision the Government recommends the Court deny the

request for early termination at this time.

                                                       Respectfully submitted,

                                                       Teresa A. Moore
                                                       Acting United States Attorney

                                              By       /s/ Brent Venneman
                                                       Brent Venneman
                                                       Assistant United States Attorney

                                                       Charles Evans Whittaker Courthouse
                                                       400 East Ninth Street, Fifth Floor
                                                       Kansas City, Missouri 64106
                                                       Telephone: (816) 426-2771

                                                   2


         Case 4:10-cr-00162-FJG Document 1439 Filed 03/08/21 Page 2 of 3
                              CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a copy of the foregoing was delivered on March 8,
2021, to the CM-ECF system of the United States District Court for the Western District of
Missouri for electronic delivery to all counsel of record.

                                                  /s/ Brent Venneman

                                                  Brent Venneman
                                                  Assistant United States Attorney




                                              3


        Case 4:10-cr-00162-FJG Document 1439 Filed 03/08/21 Page 3 of 3
